IN THE
                             TENTH COURT OF APPEALS



                                     No. 10-18-00112-CR

                           IN RE EDWARD S. HODGES, III


                                    Original Proceeding



                              MEMORANDUM OPINION

       Edward S. Hodges, III, has presented the Court with an original proceeding

requesting the issuance of a permanent injunction, ordering the trial court to vacate its

judgment rendered in 1981 and either issue a new order ourselves or order the trial court

to issue a new judgment without a deadly weapon finding.1

       The courts of appeals have limited injunctive powers. "Each court of appeals . . .

may issue . . . all . . . writs necessary to enforce the jurisdiction of the court." TEX. GOV'T



1
 Hodges has previously requested the same relief in a Petition for Writ of Mandamus which was denied.
See In re Hodges, No. 10-16-00077-CR, 2016 Tex. App. LEXIS 3921 (Tex. App.—Waco Apr. 14, 2016, orig.
proceeding).
CODE ANN. § 22.221(a) (West 2004). A court of appeals does not have "original jurisdiction

to grant writs of injunction, except to protect its jurisdiction over the subject matter of a

pending appeal, or to prevent an unlawful interference with the enforcement of its

judgments and decrees." Ott v. Bell, 606 S.W.2d 955, 957 (Tex. Civ. App. – Waco 1980, no

writ). Hodges has not alleged that the writ is necessary to protect our jurisdiction over a

pending appeal in this Court or to prevent the interference with the enforcement of one

of our judgments.

       Accordingly, we have no jurisdiction to issue the requested permanent injunction

and dismiss this proceeding.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed April 11, 2018
Do not publish
[OT06]




In re Hodges                                                                           Page 2